This is the second appeal in this case. See Carter Dry Goods Co. v. Napier, 29 Ala. App. 256, 195 So. 293, 294.
Upon the trial from the judgment on which this appeal is taken there was introduced "competent, legal, admissible" testimony, which was undisputed, that appellee was indebted to appellant in the principal amount of $449.06. Code 1923, § 9381, Code 1940 Tit. 43, § 35; and § 7701, Code 1940, Tit. 7, § 414.
As we said on the former appeal: "Upon the evidence it would appear to us inescapable that judgment should have gone in favor of appellant."
We now "repeat," with directions.
Let the judgment rendered below in favor of appellee be reversed.
And the cause is remanded, with instructions that judgment be there entered in favor of appellant and against appellee for the amount of $449.06 plus interest thereon at the legal rate from January 10th, 1936, to the date of the entry of the judgment. Code 1923 § 9498, Code 1940, Tit. 7, § 260, and 9502, Code 1940, Tit. 7. § 260.
Reversed and remanded, with directions. *Page 293